Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Abdou-Malik Yacoubou Adam appeals the district court’s final order entered in his civil action. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Adam v. Wells Fargo Bank, No. l:09-cv-02387-ELH (D. Md. filed Sept. 28, 2012 & entered Oct. 1, 2012). We also conclude that, contrary to Yacoubou’s assertions, the district court did not prevent him from participating in discovery and that his Fourteenth Amendment right to equal protection was not violated. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.